Citation Nr: 0121587	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the veteran had not submitted 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for a back disorder.


FINDINGS OF FACT

1.  In an unappealed January 1981 rating decision, the RO 
denied service connection for a back disorder.

2.  In an unappealed July 1997 decision, the Board declined 
to reopen the veteran's previously disallowed claim for 
service connection for a back disorder as new and material 
evidence had not been submitted.

3.  The evidence associated with the claims file subsequent 
to the Board's July 1997 decision is new and deemed to be so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision declining to reopen the 
veteran's claim for service connection for a back disorder is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
20.1100 (2000).

2.  The evidence submitted subsequent to the July 1997 Board 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a back 
disorder have been met.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he complained 
of back pain in May 1980, as a result of playing ball.  At 
that time, the veteran had a normal examination.  He also had 
a normal discharge examination performed in April 1980.  In 
September 1980, the veteran filed his initial application for 
compensation benefits and alleged having a back disorder that 
began in May 1980.

VA treatment records show that the veteran presented for 
treatment in September 1980 with complaints of lower back 
pain and headaches.  Examination at that time was found to 
be, "all normal."

In November 1980, the veteran underwent VA examination.  He 
presented with a normal posture and gait, with no signs of 
significant defects upon general physical examination.  The 
veteran underwent orthopedic evaluation, which was 
unremarkable.  X-rays of the lumbar spine revealed no 
evidence of fracture or dislocation; the alignment of the 
spine and joint spaces were found to be within normal limits.  
Consequently, the orthopedic examiner reported that he did 
not have an orthopedic diagnosis to offer regarding the 
veteran's complaints of back pain.

Given the evidence as outlined above, the RO denied the 
veteran's claim for service connection for a back disorder as 
no chronic back disability was found.  The veteran filed a 
Notice of Disagreement and a Statement of the Case was issued 
in January 1982.  Although given his appellate rights and 
instructions regarding the filing of a substantive appeal, 
the veteran did not perfect this claim for appeal by 
submitting a substantive appeal within the time limits 
prescribed by law.  It was not until April 1994, that the 
veteran again contacted the RO regarding compensation 
benefits for a back disorder.  At that time, he filed a 
second application for compensation benefits, alleging a back 
injury in 1980.

Based on the April 1994 application, the RO found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a back disorder.  The 
veteran appealed that decision.  He appeared and testified 
before an RO Hearing Officer in November 1995.  VA medical 
records showing periodic treatment for complaints of back 
pain dated from 1982 through 1996 were obtained by the RO.  
In July 1997, the Board found that the evidentiary 
submissions were new, but not material and declined to reopen 
the previously denied claim for service connection for a back 
disorder.  Although given notice of his appellate rights, the 
veteran did not appeal this decision.

In June 1998, the veteran requested that his claim for 
service connection for a back disorder be reopened.  He 
submitted a copy of the May 1980 service medical record 
showing complaints of back pain.  In November 1998, the 
veteran appeared before an RO Hearing Officer and testified 
that he performed the duties of an ammunition specialist 
during service, which included heavy lifting without the use 
of back support.  He stated that he initially injured his 
back while serving in Korea; that he hurt his back while 
playing basketball and went to see a doctor the following 
day.  The veteran testified that he was given pain pills and 
physical therapy and that he was given light duty because he 
could no longer, "get up and run."  The veteran further 
testified that he re-injured his back four or five months 
later at Fort Hood when he fell off of a truck.  He stated 
that we went on sick call, but did not recall if x-rays were 
taken at that time.  The veteran testified that he reported 
having back pains at his discharge examination and went to 
the VA for treatment shortly after his discharge from the 
service.  He stated that he had worked as a mechanic and 
truck driver since discharge from service and had required 
periodic treatment for back pain.  The veteran testified that 
he was unable to drive because of the medication prescribed 
for his back pain.  Following the hearing, the veteran 
submitted two letters from the Texas Department of Public 
Safety showing that his eligibility for a driver's license 
was being reviewed due to reports of a medical condition 
involving the loss of consciousness.

In April 2001, the veteran appeared before the Board, sitting 
in Waco, Texas, and testified that he initially injured his 
back while playing basketball in Korea.  He stated that he 
was hit in the back by an opponent and had to be carried to 
the medical facility due to severe pain.  The veteran 
testified that he was given pain medication and kept off duty 
for about one week.  He stated that he injured his back a 
second time at Fort Hood when he fell off of a truck; that he 
was put on light duty after that incident and discharged 
shortly thereafter.  The veteran testified that he had not 
injured his back since his discharge from service, but 
required treatment on a periodic basis ever since his 
discharge.  He stated that he was young when he was 
discharged from the service and was scared by the thought of 
surgical intervention so he just took pain pills and 
continued working despite his continued back pain.  The 
veteran testified that he was in constant pain, had muscle 
spasm in his back, and had been walking with a cane for three 
or four years.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

III.  Analysis

As set forth above, by January 1981 rating decision, the RO 
denied service connection for a back disorder.  Although the 
veteran filed a timely Notice of Disagreement regarding this 
decision and a Statement of the Case was issued, the veteran 
did not perfect this claim for appeal by filing a substantive 
appeal within the time limits prescribed by law.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  The veteran's request to reopen his claim for 
service connection for a back disorder was also denied by the 
RO and affirmed by the Board in a July 1997 decision.  
Although the veteran was given notice of his appellate 
rights, he did not appeal the Board's decision and, as a 
consequence, it to is final.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.  Thus, the Board's July 1997 decision is 
deemed to be the last finally disallowed claim.  See Evans v. 
Brown, 9 Vet. App. 273, 284-286 (1996).

The veteran now seeks to reopen his claim for service 
connection for a back disorder.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals for 
the Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in July 1997.   The Board notes that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

As set forth above, the additional evidence submitted by the 
veteran consists of VA treatment records dated from 1982 
through 1996, documents from the Texas Department of Public 
Safety, and oral testimony of the veteran.  With respect to 
the medical evidence and documents from the Texas Department 
of Public Safety, the Board finds that it is new in that it 
was not of record at the time of the January 1981 rating 
decision; however, those records do not show that the veteran 
has a chronic back disorder nor that the veteran's current 
complaints of back pain are in any way related to his active 
duty service.  The medical records show that the veteran has 
been treated for back pain approximately ten times since his 
discharge from service in June 1980, with one of those visits 
being related to a motor vehicle accident in July 1991.  The 
documents from the Texas Department of Public Safety seem to 
be totally unrelated to the veteran's back complaints.

As for the veteran's testimony and opinion that his 
complaints of back pain are a result of inservice injuries, 
the Board finds that the veteran's assertion alone cannot be 
dispositive of the issue.  The Board notes that the veteran 
lacks the competency to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as rendering a diagnosis of a chronic back 
disorder and an opinion as to the etiology of any such 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Veterans' Appeals noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  The veteran's 
testimony, however, does provide a "more complete picture of 
the circumstances surrounding the origin" of his back injury 
and the reasons for his not seeking treatment on a more 
regular basis.  


Consequently, the Board finds that the new medical evidence 
of record and the documents from the Texas Department of 
Public Safety are not deemed to be "new and material 
evidence" and cannot serve to reopen the claim as they do 
not shed any light on the question of whether the veteran has 
a chronic back disorder that is a result of inservice 
injuries, but, when resolving all reasonable doubt in favor 
of the veteran, his testimony is deemed to be "new and 
material" evidence as it gives details regarding his 
original injury and provides a better understanding of why he 
did not seek more medical treatment.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  In summary, the Board finds that the 
additional evidence submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision of July 1997, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence has been submitted and the 
claim of service connection for a back disorder is reopened.  
See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.


REMAND

The Board finds that this matter must be remanded for 
additional development.  Specifically, the veteran should be 
afforded a medical examination to determine if it is at least 
as likely as not that the veteran's current complaints of 
back disability are  traceable to service.

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 § 7, 
subpart (a), 114 Stat. 2096, __ (2000).  See also, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Consequently, the Board 
finds that the RO should review the entire file and undertake 
any development it may deem necessary to comply with the 
Veterans Claims Assistance Act of 2000.

Therefore, this matter is REMANDED for the following action:

1.  The RO should contact the veteran and 
determine if there are any additional 
treatment records to be associated with 
the claims folder.  If there are 
additional treatment records, the RO 
should obtain said records and associate 
them with the veteran's claims folder.

2.  Following completion of the above 
requested development, the veteran should 
be afforded a VA examination to determine 
if a current back disability exists and, 
if so, whether it is at least as likely 
as not that any such back disability is 
related to service, including the 
reported back injury during service.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  
Since it is important that each 
disability be viewed in relation to its 
history (38 C.F.R. § 4.1), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

